1 Reported in 229 N.W. 873.
Defendant appeals from a judgment. Plaintiff brought this action against defendant, a local lodge of the Fraternal Order of Eagles, to recover for seven months' work, labor, and services performed for defendant of the reasonable value of $1,225. The jury returned a verdict in plaintiff's favor for $700.
Counsel for the respective parties stipulated for a settled case, and upon such stipulation the trial court settled it in accordance therewith. It contained a number of things not proper to include in a settled case. It lacked one statement necessary to permit a consideration of the sufficiency of the evidence. The stipulation recited that it contained a "transcript of evidence from reporter's notes." It does not, nor does the court's order, state that it contained all of the evidence taken at the trial. 1 Dunnell, Minn. Dig. (2 ed.) §§ 343 and 345. However, although not necessary so to do, we have no hesitancy in saying that if in fact the record does contain all the evidence and if we were considering the question, defendant's contention as to the insufficiency thereof to support the verdict would be without avail.
The proof as to the amount of services rendered by plaintiff and the reasonable value thereof justified the jury in returning the verdict complained of. Under the circumstances it was not necessary for plaintiff formally to demand his pay. Defendant denied all liability; plaintiff had ceased to be a member of the lodge, and a demand would have been useless. The resolution adopted by defendant lodge to furnish financial aid in defense of legal proceedings against certain of its officers and members was not an ultra vires act, and plaintiff's employment thereunder was not void. Payment of compensation to plaintiff by defendant would not be contrary to public policy. *Page 538 
We have examined all points advanced by defendant and find no reason for disturbing the verdict. There is no necessity for and no good purpose would be served by reciting the facts in this case.
Judgment affirmed.